                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


DARIUS GIBSON,

        Plaintiff,

v.                                                      CIVIL ACTION NO.
                                                         5:19-cv-00440-TES
TMS COLLECTIONS SERVICES, LLC and
GAYE-NOLA BURTON,

        Defendants.


                                          ORDER



        In his Complaint [Doc. 1], Plaintiff Darius Gibson alleges that Defendant TMS

 Collections Services, LLC and Defendant Gaye-Nola Burton violated the Fair Debt

 Collection Practices Act, 15 U.S.C. §§ 1692, et seq., and the Georgia Fair Debt Collection

 Practices Act, O.C.G.A. §§ 10-1-390, et seq. [Doc. 1 at p. 1]. On December 6, 2019, above-

 named Defendant Gaye-Nola Burton filed an Answer [Doc. 6] to Plaintiff’s Complaint

 on behalf of herself and her company Defendant TMS Collections Services, LLC. [Doc. 6

 at pp. 1, 3]; [Doc. 8 at p. 1 (identifying Gaye-Nola Burton as “Owner” in the Corporate

 Disclosure Statement)].

        Under Georgia law, it is unlawful for any person other than a licensed attorney

 to practice law in this state and for a corporation or company to render or furnish legal

 services. O.C.G.A. § 15-19-51(b). While a group of professionals “may elect to practice as
a professional corporation,” those individuals, however, must themselves be licensed to

practice their chosen profession. O.C.G.A. § 14-7-4(b) (“A professional corporation shall

engage in the practice of a profession only through its officers, employees, and agents

who are duly licensed or otherwise legally authorized to practice the profession in this

state.”); see also O.C.G.A. § 14-10-6 (“A professional association may render professional

service only through officers, employees, and agents who are themselves duly licensed

or otherwise legally authorized to render professional service within this state.”). Thus,

because Defendant Burton is not an attorney admitted to practice law in either the

Middle District of Georgia or in the State of Georgia, she may only file an Answer to

Plaintiff’s Complaint on behalf of herself, not Defendant TMS Collections Services, LLC.

       Georgia law is likewise explicitly clear when it comes to non-attorneys

representing business in proceedings in courts of record. In Eckles v. Atlanta Tech. Grp.,

the Georgia Supreme Court that only a licensed attorney is authorized to represent a

corporation in a proceeding in a court of record. 485 S.E.2d 22, 26–27 (Ga. 1997). Then,

in 2006, the Georgia Court of Appeals extended Eckles’s application to limited liability

companies, like Defendant TMS Collections Services, LLC. Winzer v. EHCA Dunwoody,

LLC, 627 S.E.2d 426, 430 (Ga. Ct. App. 2006). Given the similarities between

corporations and limited liability companies, the Georgia Court of Appeals found that

“those who accept the [shielding] benefits of a limited liability company must also

accept its burdens, including the need to hire counsel.” Id. at 430. Given that a limited



                                             2
liability company “is a separate business entity which can only act through its agents,

[Defendant TMS Collections Services, LLC] can appear in court only through an

attorney and not through an agent not admitted to the practice of law.” Id.

       As a limited liability company, Defendant TMS Collections Services, LLC is

required to be represented by an attorney to file an Answer in this proceeding––

Defendant Burton’s Answer on behalf of herself and her company, Defendant TMS

Collections Services, LLC, will not suffice. Since Defendant Burton has not proven that

she is admitted to practice law in the Middle District of Georgia or in the State of

Georgia, the Court STRIKES the Answer as to Defendant TMS Collections Services,

LLC because it is a legally insufficient defense. Fed. R. Civ. P. 12(f). Thus, as of the filing

of this Order, there is no Answer filed by Defendant TMS Collections Services, LLC.

Rather than enter default immediately, the Court exercises its discretion and affords

Defendant TMS Collections Services, LLC 21 DAYS from the date of this Order to

obtain appropriate legal counsel to file any Answer on its behalf or risk default being

entered against it.

       SO ORDERED, this 15th day of January, 2020.

                                            S/ Tilman E. Self, III
                                            TILMAN E. SELF, III, JUDGE
                                            UNITED STATES DISTRICT COURT




                                               3
